DETAILED ACTION
This action is responsive to the RCE filed 5/24/21.
Claims 1-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 19, it is not clear what is meant by the limitation of ‘configured to emit monopolar RF energy’. For instance, according to applicant’s ‘Remarks’:
The fact that the RF emission portion comprises both a single first electrode configured to emit monopolar RF energy as well as a single second electrode configured to serve as a ground pad for the single first electrode does not contradict Applicant’s interpretation of “monopolar”, because monopolar configuration requires a return ground electrode to be attached to a part of the user’s body that is not directly proximal to the emitting electrode, so as to allow thus the electric current to flow from the emitting electrode, via the user’s skin, towards the ground electrode. Because the current’s pathway in monopolar mode is not predictable, since the electrical current will close the circuit with any pathway that will be less resistance inside the body, there is no reason that the same RF emission portion cannot contain both an emission electrode and as ground electrode.

Applicant’s explanation is contradictory. Applicant first states that a monopolar configuration ‘requires a return pad ground electrode to be attached to a part of the user’s body that is not directly proximal to the emitting electrode’ and then states the ‘there is no reason that the same RF emission portion cannot contain both an emission electrode and a ground pad.’ The examiner disagrees and reiterates that the recitation that the RF emission portion comprises both the emitting electrode and the ground pad implies that these two electrodes are located proximally to each other. For instance, fig. 2a of applicant’s disclosure depicts active electrodes 230 proximal to ground electrode 240. Clearly what applicant considers ‘proximal’ and ‘remote’ is ambiguous at best. Further, the specification provides no explanation as to how far away a return electrode would have to be in order to be considered ‘monopolar’ as opposed to bipolar. Therefore, the examiner maintains that it is not clear what structural requirements are imparted on the claim by the term ‘monopolar’ in the context of the claim as a whole when read in light of the specification.
Therefore, the rejection is maintained. 
For the sake of examination, the term ‘monopolar’ will not be interpreted to imply any specific structural limitation until further clarification is provided.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palero et al.	(US 20170319262, “Palero”) or alternatively as being as being unpatentable over Palero in view of Palero et al. (US 20180110977, “Palero ‘977’).
Regarding claim 1, Palero teaches a device for radio frequency (RF) treatment of a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the device comprising: a handheld portion (Figs. 1a, 5a); and an RF emission portion coupled to the hand-held portion (Figs. 1a, 51; skin interfaces 150a/b, head 556), wherein the RF emission portion comprises: a single first electrode, 
In the alternative with reference to the ‘monopolar aspect’, Palero ‘977 teaches a device for radio frequency (RF) treatment of a tissue (Abstract), the device comprising: an RF emission (Fig. 1, R.F. treatment electrode 10 and the return electrode 40) (a), wherein the RF emission portion comprises: a first single electrode configured to emit  RF monopolar energy (Abstract, ‘RF skin treatment’; pars. 44-45, ‘ […] on dry skin and monopolar, which in practice implies the application of RF energy without any contact gel, wherein the return electrode 2 is positioned relatively far away (e.g. more than 3 mm) from the active electrode 1’), having a first contact surface (Par. 19, ‘r.f. treatment electrode, having a skin contact area defining a contact plane’; fig. 3, active electrode 1) 
Therefore, in view of Palero ‘977 it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Palero by configuring the device to provide monopolar energy, as taught by Palero ‘977, in order to optimize both the treatment depth and depth-to-width ratio of the resulting lesions, as taught by Palero ‘977. 
Regarding claim 8, Palero teaches a system for RF treatment of a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the system comprising a hand-held portion (Figs. 1a, 2a, 5a, e.g. handle mount 552) and an RF emission portion coupled to the hand-held portion (Figs. 1a, 2a, 5a, applicator skin interfaces 150, 250, applicator head 556), wherein the RF emission portion comprises: a first single electrode, configured to emit monopolar (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim; alternatively, Palero has previously been modified in view of Palero ‘977 to configure the 
Regarding claim 19, Palero teaches a method of applying RF treatment to a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the method comprising: contacting the tissue with an RF emission portion (Figs. 1b-c, 2b), included in a hand-held device (Figs. 1a, 2a and 5a), comprising:  a single first electrode, configured to emit monopolar RF energy (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim; alternatively, Palero has previously been modified in view of Palero ‘977 to configure the device to provide monopolar energy; see Palero ‘977, pars. 44-45), having a first contact surface Figs. 1b-c, 2b, 5b, microelectrodes 107, 560, active electrodes 206); and a single second 
Regarding claims 2 and 9, Palero teaches an insulating medium, placed between the first electrode and the second electrode (Figs. 1a-b, 2b, 5b, e.g. insulating elements 114, 116), and wherein the second electrode serves as a reference voltage node to the first electrode (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered the reference voltage node), and wherein the contact surface of the second electrode is larger than the contact surface of the first electrode by at least a factor of 3 (Abstract, ‘planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode’).
Regarding claim 7, Palero further teaches that the device is configured to apply RF energy to a vaginal tissue (The examiner maintains that Palero is at least capable of being applied to vaginal tissue).
Regarding claim 10, Palero further teaches at least one RF generator (Figs. 1b-c, 2b, RF source 108), configured to produce at least one RF electric current pulse, and provide the at least one pulse to the RF emission portion (Par. 70, 'FIG. 4 shows simulation results showing the aspect ratio of the lesions created using different configurations at different RF pulse durations.’), and wherein the RF emission portion is configured to apply the at least one pulse to the treated tissue via the electrodes (Figs. 1b-c, 2b).
Regarding claim 20, Palero further teaches placing an insulating medium between the first electrode and the second electrode (Figs. 1a-b, 2b, 5b, e.g. insulating elements 114, 116) and having the second electrode serve as a reference voltage node to the first electrode (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered the reference voltage node), and wherein the contact surface of the second electrode is larger than the contact surface of the first electrode by at least a factor of 3 (Abstract, ‘planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Palero et al. (US 20180133469, “Palero ‘469”) or in the alternative Palero in view of Palero ‘977 and Palero ‘469.
Regarding claim 3, Palero fails to teach at least one first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of: voltage, current, power, energy, resistance and impedance.
Palero ‘469 teaches a device for radio frequency (RF) treatment of a tissue (Abstract), the device comprising: an RF emission (Fig. 1, R.F. treatment electrode 10 and the return electrode 40) (a), wherein the RF emission portion comprises: a first electrode, having a first contact surface (Par. 19, ‘r.f. treatment electrode, having a skin contact area defining a contact plane’) and a second electrode having a second contact surface (Par. 72, ‘return electrodes may make physical contact with the outer layer of skin’) that is larger than the first contact surface (Par. 66, ‘return electrode 40 is preferably at least ten times larger in surface area to avoid heating below the return electrode 40’), and wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the tissue to be treated, to the second contact surface (Par. 75, ‘Treatment duration is then typically less than 1 second, in a single pulse or multiple pulses.’); and at least one first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of: voltage, current, power, energy, resistance and impedance (Fig. 1, impedance measurement circuit 35).
Palero ‘469 further teaches the use of impedance measurements to calculate treatment settings prior to treatment (Par. 29, ‘The invention therefore makes it possible D) and the r.f. electrical parameter are either accurately preset before treatment or predetermined accurately’) and to monitor treatment progress to ensure that the tissue is not over-treatment (Par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
In view of Palero ‘469, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Palero by implementing the impedance monitoring circuit disclosed by Palero ‘469 in order to configure the device to determine treatment settings prior to use and to monitor treatment progress during treatment to prevent over-treatment, as taught by Palero ‘469.
Regarding claim 11, Palero, as modified, further teaches a processor, communicatively connected to the RF generator (Palero  has previously been modified in view of Palero ‘469 implement impedance monitoring and control; see Palero ‘469, Fig. 1, controller 25 coupled to R.F. generator 20), wherein the processor is configured to control a status of the RF generator, wherein said status is one of active and non-active (See Palero ‘469, Par. 66, ‘a controller 25, electrically connected to the r.f. generator 20, and programmed such that the controller 25 activates the r.f. generator D) has been reached.’).
Regarding claim 12, Palero, as modified, further teaches wherein the at least one physical parameter is at least one of: RF frequency, RF pulse duration, and RF voltage amplitude (See Palero ‘469, par. 89, ‘voltage of the r.f. treatment signal in Volts’).

Claims 4 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Palero ‘469 (or in the alternative Palero in view of Palero ‘977 and Palero ‘469), as applied to claim 3 and 11-12 above, and further in view of Knowlton (US 20030236487). 
Regarding claims 4 and 13, Palero, as modified, teaches a first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of a list consisting: voltage, current, power, energy, resistance and impedance (Fig. 1, impedance measurement circuit 35), but fails to teach a second sensor, configured to measure the temperature of the treated tissue.
Knowlton teaches an analogous system for RF treatment of a tissue (Par. 13, ‘Another embodiment provides a method whereby RF energy is topically delivered to a tissue site using an energy delivery device’), the system comprising a hand-held portion (Fig. 1) and an RF emission portion coupled to the hand-held portion (Par. 85, ‘In various embodiments, apparatus 8 can include a handpiece 11 coupled to introducer 10’), wherein the RF emission portion comprises: a first electrode, having a first contact surface  and a second electrode having a second contact surface (Fig. 18b, electrodes 18), and wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the treated tissue, to the second contact surface (Par. 93, ‘Temporal modes of delivery of cooling and energy to tissue interface 21 include, but are not limited to fixed rate continuous, variable rate continuous, fixed rate pulsed, variable rate pulsed and variable amount pulsing.’); a first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of a list consisting: voltage, current, power, energy, resistance and impedance (Fig. 23, power and impedance calculation 400), and a second sensor, configured to measure the temperature of the treated tissue (Fig. 23, sensor 346 and temperature measurement 408, pars. 152, 154, ‘Temperature at sensor 346 is used as 
In view of Knowlton, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Palero, as modified, by providing a temperature sensor for measuring the temperature of the target tissue in order to provide an additional safety measure to interrupt delivery of energy if the tissue temperature exceeds a maximum preset temperature, as taught by Knowlton. 
Regarding claim 14, Palero, as modified, further teaches wherein the processor  is communicatively connected to at least one sensor and is configured to obtain measured data therefrom (Palero has previously been modified in view of Palero ‘469 to implement the impedance monitoring circuit of Palero ‘469, See Palero ‘469, fig. 1, controller 25 connected to impedance measurement circuit 35), and wherein the processor is further configured to control at least one of the status of the RF generator and the value of the at least one physical parameter according to the obtained measured data (See Palero ‘469, par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
Regarding claim 15, Palero, as modified, further teaches wherein the processor is configured to: receive from a user, via a user interface, a required set of physical 
Regarding claim 16, Palero further teaches wherein the processor is further configured to: monitor, during the production of the at least one second RF current pulse, a value of at least one electric parameter of the treated tissue, as measured by the at least one sensor; and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to halt the production of the at least one second RF current pulse (See Palero ‘469, par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
Regarding claim 17, Palero further teaches wherein the processor is further configured to control the RF generator to adjust at least one value of a physical parameter of the at least one second RF current pulse, according to (a) the monitored value of at least one electric parameter of the treated tissue, and (b) the required set of physical parameters (See Palero ‘469, par. 192, ‘the treatment device 100 may perform the skin impedance measurements also during the actual skin treatment. In such an embodiment, the values of the measured actual skin impedance may be used to modify the predicted treatment duration TD’).
Regarding claim 18, Palero, as modified, fails to teach wherein the hand-held portion comprises: a hollow portion having an opening toward the tissue to be treated, and configured to accommodate a liquid; and an actuator, associated with the hollow 
Knowlton teaches wherein the hand-held portion comprises: a hollow portion having an opening toward the tissue to be treated (Fig. 1 and par. 88, ‘fluid delivery device 13 can include one or more lumens 13' which can be the same or otherwise continuous (e.g. fluidically coupled) with lumen 13' in introducer 10 and template 12’), and configured to accommodate a liquid (Par. 90); and an actuator, associated with the hollow portion (Fig. 2b and par. 88, pressure source/pump 13’’), and electrically connected to the processor (Par. 88, ‘Fluid delivery device 13 can also be coupled to a control system described herein’), wherein the actuator is configured to, upon receiving a command from the processor, eject at least part of the liquid out of the hollow portion, through the opening onto the tissue to be treated (Par. 88, ‘Fluid delivery device 13 can be configured to deliver a heat transfer media 15 (also called a cooling media 15, flowable media 15 or fluid 15) to tissue interface 21, that serves to dissipate sufficient heat from the skin and underlying tissue at or near tissue interface 21’).
In view of Knowlton, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to provide a fluid delivery system in the manner disclosed by Knowlton, in order to reduce undesired thermal damage to the target tissue and/or to facilitate conduction of RF energy into the target tissue as taught by Knowlton (Pars/. 89-90). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Knowlton or in the alternative Palero in view of Palero ‘977 and Knowlton.
Regarding claim 5, the combination of Palero in view of Knowlton is substantially the same as that presented with regard to claim 18, above, and thus will not be reiterated. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Schwarz (US 20170333705) or in the alternative Palero in view of Palero ‘977 and Schwarz. 
Regarding claim 6, Palero teaches first and second RF emission portions (Figs. 1b, 1c), wherein the first and second RF emission portions differ by at least one physical property, and wherein said property is at least one of: a ratio between the area of contact surfaces of the first and second electrodes, a size of at least one of first and second electrodes and a shape of at least one of first and second electrodes (Figs 1b-c, electrodes 106 and 107 differ in size and shape).
Palero never explicitly teaches that the different emission portions are interchangeable.
Schwarz teaches an analogous device (Abstract) which comprises interchangeable head extensions which are specialized for different therapies (Par. 57, ‘The applicator may have a head with removable extensions. Head extensions may be specialized for different kinds of therapies. Extension heads may have different sizes, shapes, geometry (e.g. different distance between RF electrodes that influenced treatment depth), numbers and type of the treatment energy sources (e.g. type of the electrodes) and may be made of different materials (e.g. ceramic, silicone, metal and/or polymeric materials). The applicator's extension heads may be changed during the treatment session based on treated body part or individual patient's needs.’).
In view of Schwarz, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Palero by configuring the handle portion to interface with multiple treatment head extensions, as taught by Schwarz, in order to allow the user to change the emission portion as needed for different kinds of therapies and body areas, as taught by Schwarz.

Response to Arguments
Applicant's arguments filed 5/24/21 with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
The arguments related to 112(b) have already been addressed in the body of the rejection and therefore will not be reiterated. 
 Applicant's arguments filed 5/24/21 with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Applicant argues:
A monopolar configuration is known in the art to require using a return ground electrode remotely attached to other parts of the user’s body, thus the electric currents flow from the emitting electrodes, via the user’s skin, towards the remotely located ground electrode. This method allows the currents to penetrate into deeper layers of the tissue. Furthermore, the current’s pathway in monopolar mode is unpredictable since the electrical current will close the circuit with any pathway that will be less resistance inside the body.¶ The claimed invention requires both a single first electrode that emits monopolar RF energy and a single second electrode that serves as a ground pad for the first electrode in a single RF emission portion. Using a bipolar mode inside the vagina may cause local overheating and uncontrolled damage to the vagina tissue due to a potential incomplete contact of the electrodes. It is impossible to ensure full electrical contact inside the vagina in a bipolar mode, since the user cannot see the electrodes inside the vagina.¶ Applying both the emitting electrode and the ground pad on the same applicator in a monopolar mode solves this problem by ensuring a contact of the relatively large ground pad with the vagina tissue at any time during the application of the RF energy. A monopolar electrode arrangement, in which one or more electrodes delivers RF energy to be collected by at least one return electrode attached to the body of the patient remotely from the active electrode(s), is able to provide RF energy to deeper depths of the tissue.
As stated above, applicant’s argument is contradictory. Applicant first states, that a monopolar configuration requires ‘using a return ground electrode remotely attached to other parts of the user’s body’, but then states that the current invention provides ‘both the emitting electrode and the ground pad on the same applicator’, which implies that the return pad would be proximal to and therefore not remote from the active electrode. This is corroborated by fig. 2 of applicant’s disclosure which shows the return pad 240 positioned proximally to the active electrode 230. Applicant’s alleged structural distinction is that the return pad of Palero is positioned too close the active electrode to be considered ‘monopolar’, yet applicant’s disclosed structure also positions the return pad close the active electrode and not ‘remotely attached to other parts of the user’s body’. It is therefore unclear what structural distinction the term ‘monopolar’ implies in the context of the claim. If applicant is arguing that ‘monopolar’ implies a minimum separation distance between the active electrode and the return electrode, it is the examiner’s position that the specification has not provided a standard that would apprise one of ordinary skill in the art as to which separation distances would be considered ‘monopolar’ and which separation distances would be considered ‘bipolar’. Therefore, it is the examiner’s position that the term ‘monopolar’ is indefinite as it is not clear what structure the term implies in the context of the claims. 
That said, in order to advance prosecution, the examiner has provided an alternative rejection in view of Palero ‘977 which teaches an analogous device to Palero and which explicitly contemplates a monopolar configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794